DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/17/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 11, 13, 21, 22, 27, 28, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eads et al. (US 7,506,487) in view of Fuji Seal Inc. (JP 2004-256120).
Regarding claim 9, Eads discloses a storage bag comprising: (A) a first side surface (32) that extends from a top end of the bag to a bottom end of the bag, the first 
(C) a first fastener strip (13) positioned adjacent to the opening of the bag and extending from the first end of the bag to the second end of the bag, the first fastener strip having an upper end portion that extends above the top edge of the first side surface and a lower end portion that is opposite to the upper end portion, with the upper end portion of the first fastener strip being unattached to the first side surface, and the first fastener strip consisting of (a) a first interlocking profile and a second interlocking profile (22) at the upper end portion of the first fastener strip that extends above the top edge of the first side surface, and (b) a flange (at 14) capable of extending directly below (col. 2, ll. 52-54) the second interlocking -2-profile of the first fastener strip, the flange having an uppermost portion and a lowermost portion, with the flange being attached to the first side surface at (i) first connection points (Fig. 6, no space but infinite number of connection points) that extend along the top edge of the first side surface, from the first end of the bag to the second end of the bag, and (ii) second connection points (Fig. 6, no space but infinite number of connection points) that extend from the first end of the bag to the second end of the bag, the second connection points being adjacent to the lower end portion of the first fastener strip such that the lowermost 
 (D) a second fastener strip (other 13) positioned adjacent to the opening of the bag and extending from the first end of the bag to the second end of the bag, the second fastener strip having an upper end portion that extends above the top edge of the second side surface and a lower end portion that is opposite to the upper end portion, with the upper end portion of the second fastener strip being unattached to the second side surface, and the second fastener strip consisting of (a) a first interlocking profile (Fig. 6, 22) and a second interlocking profile (Fig. 6, 22) at the upper end portion of the second fastener strip that extends above the top edge of the second side surface, with the first interlocking profile of the second fastener strip defining the upper end portion of the second fastener strip, and the first interlocking profile of the second fastener strip being configured to interlock with the first interlocking profile of the first fastener strip, and the second interlocking profile of the second fastener strip being configured to interlock with the second interlocking profile of the first fastener strip, and (b) a flange (12) extending directly below the second interlocking profile of the second fastener strip, the flange having an uppermost portion and a lowermost portion, with the flange being attached to the second side surface at (i) first connection points (Fig. 6, no space but infinite number of connection points) that extend along the top edge of the second side surface, from the first end of the bag to the second end of the bag, and (ii) second connection points (Fig. 6, no space but infinite number of connection points) that extend from the first end of the bag to the second end of the bag, the second 
(E) a slider (20) configured (a) to seal the bag by pressing together the first interlocking profile and the second interlocking profile of the first fastener strip and the first interlocking profile and the second interlocking profile of the second fastener strip as the slider moves from the first end of the bag to the second end of the bag along (i) the upper end portion of the first fastener strip that extends above the top edge of the first side surface and is unattached to the first side surface, and (ii) the first interlocking profile of the second fastener strip that defines the upper end portion of the second fastener strip that extends above the top edge of the second side surface and is unattached to the second side surface, and (b) to unseal the bag by separating the first interlocking profile and the second interlocking profile of the first fastener strip and the first interlocking profile and the second interlocking profile of the second fastener strip as the slider moves from the second end of the bag to the first end of the bag, along (i) the upper end portion of the first fastener strip that extends above the top edge of the first side surface and is unattached to the first side surface, and (ii) the first interlocking profile of the second fastener strip that defines the upper end portion of the second fastener strip that extends above the top edge of the second side surface and is unattached to the second side surface. See Fig. 2. Eads does not disclose a space and shape-retaining strip as claimed. Eads also does not disclose a stand-up configuration.  

Regarding claim 11, Fuji discloses the claimed material. See ¶6 of translation. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed material in order to have flexible strong strips, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claims 13, 21 and 22, Eads, as modified above, sufficiently discloses the claimed invention, except for a multilayer. Fuji discloses using a multilayer. See ¶4 of Translation. Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use a multilayer, as disclosed by Fuji, on the bag of Eads in order to have flexible yet strong bag.
Regarding claims 27, 28, 33 and 34, Eads, as modified above, sufficiently discloses the claimed invention. 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eads and Fuji as applied above in further view of Hamilton et al. (US 6,139,185).
See In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments filed 10/26/2020 have been fully considered but are moot in view of the new grounds of rejection. As noted above, Eads discloses that there does not need to be a hinge (24) present. See col. 2, ll. 52-54. Thus, it is the Office’s position that Eads, as modified above, sufficiently discloses the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached on 9:00 am - 5:00 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734